DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8-12,17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pollock (5038534).
Claim 1. Pollock discloses a relocatable internal wall panel (22) for a room having a floor and ceiling, the wall panel comprising: 
a first wall portion (126); 
a second wall portion (80,88,90,36,38) comprising opposed planar surfaces defining a void therebetween; 
wherein the first wall portion is at least partly received within the void defined within the second wall portion in a retracted position and reversibly extendable therefrom such that in the extended position the upper edge of the first wall portion bears against the ceiling of the room (as noted at least at col. 8, lines 61-68).
Claim 2.  The relocatable internal wall panel of claim 1, wherein the upper edge of the first wall portion includes a resiliently compressible abutment member (160/142/144/148as noted at col. 9, lines 30-35).
Claim 3. The relocatable internal wall panel of claim 1, wherein the lower edge of the second wall portion has a plurality of foot members (46 and/or 262,258,260,264) for supporting the second wall portion on the floor concealed by a panel (266,268) which defines a cable receiving space therein.
Claim 8.  The relocatable internal wall panel of claim 1, further including adjacent coupling members (302,304) reversibly engageable with corresponding coupling members of adjacent relocatable internal wall panels; wherein the coupling members are disposed on the lateral edges of the second wall portion between the opposed planar surfaces (as noted in the figures and disclosure at least at col 12).
Claim 9. The relocatable internal wall system of claim 8, wherein the adjacent coupling members comprise complementary engageable convex and concave profiles (as seen in at least figure 11).
Claim 10.  Pollock discloses a relocatable internal wall system for a room having a floor and a ceiling, the system comprising: 
a plurality of relocatable internal wall panels (22), wherein at least one of the wall panels comprises a first wall portion (126) and a second wall portion (80,88,90,36,38)  comprising opposed planar surfaces defining a void therebetween (as seen in the figures), wherein the first wall portion is at least partly received within the void defined within the second wall portion in a retracted position and reversibly extendable therefrom such that in the extended position the upper edge of the first wall portion bears against the ceiling of the room (as noted at least at col. 8, lines 61-68); and 
wherein the wall panels are engageable with adjacent wall panel(s) (as noted at least at coll. 12 and as seen in the figure).
Claim 11. The relocatable internal wall system of claim 10, wherein the upper edge of the first wall portion includes a resiliently compressible abutment member (160/142/144/148as noted at col. 9, lines 30-35).
Claim 12.  The relocatable internal wall system of claim 10, wherein the lower edge of the second wall portion has a plurality of foot members (46 and/or 262,258,260,264) for supporting the second wall portion on the floor concealed by a panel (266 or 268) which defines a cable receiving space therein.
Claim 17. The relocatable internal wall system of claim 10, further including adjacent coupling members (302/304/306) reversibly engageable with corresponding coupling members of adjacent relocatable internal wall panels; wherein the coupling members are disposed on the lateral edges of the second wall portion between the opposed planar surfaces (as noted in the figures and disclosure at least at col. 12).
Claim 18. The relocatable internal wall system of claim 17, wherein the adjacent coupling members comprise complementary engageable convex and concave profiles (as seen in at least figure 11).
Claim 19.  A relocatable internal wall panel kit, comprising: 
a first wall portion (126); 
a second wall portion (80,88,90,36,38) comprising opposed planar surfaces defining a void therebetween; 
wherein the first wall portion is configured to be at least partly received within the void defined within the second wall portion in a retracted position and reversibly extendable therefrom such that in the extended position the upper edge of the first wall portion bears against a ceiling of a room (as noted at least at col. 8, lines 61-68).
Claim 20. The kit of claim 19, wherein the upper edge of the first wall portion includes a resiliently compressible abutment member (160/142/144/148as noted at col. 9, lines 30-35).
Allowable Subject Matter
Claims 4-7,13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635